MEMORANDUM **
Ghayoor Khan, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence supports the IJ’s finding that Khan has not demonstrated a well-founded fear of future persecution, where the record contains insufficient direct or specific evidence that he is being targeted for harm. See Ladha v. INS, 215 F.3d 889, 897 (9th Cir.2000). Further, Khan has not shown that harm experienced by his family members creates “a pattern of persecution closely tied” to himself. See Arriagar-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.1991).
Because Khan failed to show eligibility for asylum, he necessarily fails to meet the more strict requirements for withholding of removal. See Zehatye v. *650Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).
Substantial evidence also supports the IJ’s finding that Khan has not demonstrated that it is more likely than not that he will be tortured if he returns to Pakistan. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.